                 Case 2:21-cr-00141-RAJ Document 1 Filed 08/31/21 Page 1 of 3




1
2
3
4
5
                             UNITED STATES DISTRICT COURT FOR THE
6
                              WESTERN DISTRICT OF WASHINGTON AT
7                                          SEATTLE
8
9      UNITED STATES OF AMERICA,                             NO.    CR21-141 RAJ
10                               Plaintiff,
                                                             INFORMATION
11
12                          v.
13
14     MATTHEW GRABOWSKY,
15                               Defendant.
16
             The United States Attorney charges that:
17
                                                   Count 1
18
                                       (Possession of Child Pornography)
19
             Beginning on a date unknown but continuing until in or about August 2018, in
20
     King County, within the Western District of Washington, and elsewhere, MATTHEW
21
     GRABOWSKY knowingly possessed matter that contained visual depictions, the
22
     production of which involved the use of minors engaging in sexually explicit conduct and
23
     the visual depictions were of such conduct, that had been mailed and shipped and
24
     transported in and affecting interstate and foreign commerce by any means, including by
25
     computer, and which had been produced using materials that had been mailed and
26
     shipped and transported in and affecting interstate and foreign commerce by any means,
27
28
      INFORMATION                                                           UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
      United States v. Grabowsky - 1
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
                Case 2:21-cr-00141-RAJ Document 1 Filed 08/31/21 Page 2 of 3




 1 including by computer, and the depictions of child pornography involved include images
 2 of a prepubescent minor and a minor who had not attained 12 years of age.
 3          All in violation of Title 18, United State Code, Section 2252(a)(4)(B), (b)(2).
 4                                    ALLEGATIONS OF FORFEITURE
 5          The allegations contained in Count 1 of this Indictment are hereby realleged and
 6 incorporated by reference for the purpose of alleging forfeiture. Upon conviction of the
 7 offense alleged in Count 1, the defendant, MATTHEW GRABOWSKY, shall forfeit to
 8 the United States, pursuant Title 18, United States Code, Section 2253(a), any property
 9 that facilitated his commission of the offense; any proceeds he obtained from the offense;
10 and any visual depiction described in Title 18, United States Code, Sections 2251,
11 2251A, 2252, 2252A, 2252B, or 2260, or any book, magazine, periodical, film,
12 videotape, or other matter which contains any such visual depiction, which was produced,
13 transported, mailed, shipped, or received, in violation of Chapter 110, Title 18, United
14 States Code.
15          Substitute Assets. If any of the above-described forfeitable property, as a result of
16 any act or omission of the defendant:
17                   a.      cannot be located upon the exercise of due diligence;
18                   b.      has been transferred or sold to, or deposited with, a third party;
19                   c.      has been placed beyond the jurisdiction of the Court;
20                   d.      has been substantially diminished in value; or,
21                   e.      has been commingled with other property which cannot be
22                           subdivided without difficulty;
23
24 ///
25
26 ///
27
28 ///
     INFORMATION                                                                UNITED STATES ATTORNEY
                                                                               700 STEWART STREET, SUITE 5220
     United States v. Grabowsky - 2
                                                                                 SEATTLE, WASHINGTON 98101
                                                                                       (206) 553-7970
                Case 2:21-cr-00141-RAJ Document 1 Filed 08/31/21 Page 3 of 3




1 it is the intent of the United States to seek the forfeiture of any other property of the
2 defendant, up to the value of the above-described forfeitable property, pursuant to Title
3 21, United States Code, Section 853(p).
4
                                              August
                               31st day of ____________,
5           DATED this                                   2021.
6
7
8
9
                                                      TESSA M. GORMAN
10                                                    Acting United States Attorney
11
                                                        s/ Matthew P. Hampton for
12
                                                      GRADY J. LEUPOLD
13
                                                      Assistant United States Attorney
14
15                                                       s/ Matthew P. Hampton

16                                                    MATTHEW P. HAMPTON
                                                      Assistant United States Attorney
17
18
19
20
21
22
23
24
25
26
27
28
     INFORMATION                                                           UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     United States v. Grabowsky - 3
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
